  Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 1 of 16




                                              20-6125-GEB




10/5/2020
         Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 2 of 16




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

IN THE MATTER OF THE SEARCH OF:
                                                                 20-6125-GEB
APPLE iPHONE 8 PLUS                                  Case No. ____________________
SEIZED FROM CLINTON McELROY
AND LOCATED AT THE ELLIS COUNTY
LAW ENFORCEMENT CENTER,
105 WEST 12TH STREET, HAYS, KANSAS


                       AFFIDAVIT IN SUPPORT OF APPLICATION
                              FOR SEARCH WARRANT

       I, Joshua Bender, Special Agent of the Federal Bureau of Investigation, being duly

sworn, do hereby depose and state:

                        INTRODUCTION AND AGENT BACKGROUND

1.     I am an investigative or law enforcement officer of the United States within the meaning of

       Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct

       investigations of and to make arrests for offenses enumerated in Section 2516 of Title 18, United

       States Code. I have been so employed as a Special Agent by the FBI since August of 2014. In

       January 2015, I was assigned to the Salt Lake City FBI Violent Crimes Task Force (VCTF),

       tasked with investigating bank robbery, carjacking, and violent crimes, and the FBI Child

       Exploitation Task Force (CEFT), tasked with investigating violent crimes against children. Since

       May of 2019, I have been assigned to the Kansas City Division, Manhattan, Kansas Resident

       Agency, tasked with investigating criminal matters.

2.     As a Special Agent with the FBI, I have participated in several investigations involving violations

       of Title 18, United States Code, Section 2251(a) (Production of Child Pornography) and

       2252(a)(2) (Receipt/Distribution of Child Pornography), in addition to other extensive criminal

       investigations. As a Special Agent, I am authorized to investigate violations of the laws of the

       United States, and I am a law enforcement officer with authority to execute arrest, search, and
       Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 3 of 16




     seizure warrants within the meaning of 18 U.S.C. § 2510(7). Throughout my career I have

     participated in a variety of criminal investigations and participated in the preparation and/or

     execution of search, arrest, and seizure warrants.

3.   As will be shown below, there is probable cause to believe that Clinton Wade McElroy

     (McELROY) has used a computer device in relation to the production, distribution, and

     possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252 and 2252A. I

     submit this application and affidavit in support of a search warrant authorizing the search

     of a device found in the possession of McELROY, further described in Attachment A. I

     seek authorization to examine the device to seize evidence, fruits, and instrumentalities of

     the foregoing criminal violations, as further described in Attachment B.

4.   The information in this affidavit has been communicated to me by other law enforcement

     investigators and witnesses involved in this investigation, as outlined below. Since this

     affidavit is being submitted for the limited purpose of supporting a search warrant, I have

     not included each and every fact known to me or other investigators concerning this

     investigation. Instead, I have set forth only those facts that I believe are necessary to

     establish the existence of probable cause to support a search warrant.

                                 STATUTORY AUTHORITY

5.   This investigation concerns alleged violations of 18 U.S.C. §§ 2251, 2252 and 2252A

     relating to material involving the sexual exploitation of minors, and § 2425, relating to

     the transmission of information about a minor:

         a. 18 U.S.C. § 2251(a) prohibits employing, using, persuading, inducing, enticing, or
            coercing any minor to engage in, or who has a minor assist any other person to
            engage in any sexually explicit conduct for the purpose of producing any visual
            depiction of such conduct or for the purpose of transmitting a live visual depiction
            of such conduct, if such person knows or has reason to know that such visual
            depiction will be transported or transmitted using any means or facility of
            interstate or foreign commerce or in or affecting interstate or foreign commerce or

                                            Page 2 of 15
     Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 4 of 16




         mailed, if that visual depiction was produced or transmitted using materials that
         have been mailed, shipped, or transported in or affecting interstate or foreign
         commerce by any means, including by computer, or if such visual depiction has
         actually been transported or transmitted using any means or facility of interstate
         or foreign commerce or in or affecting interstate or foreign commerce or mailed.

b.       18 U.S.C. §2252(a)(1) prohibits knowingly transporting or shipping in interstate
         or foreign commerce, by computer or mail, any visual depiction of minors
         engaging in sexually explicit conduct.

c.       18 U.S.C. § 2252(a)(2) prohibits knowingly receiving or distributing distribute, by
         computer or mail, any visual depiction of minors engaging in sexually explicit
         conduct that has been mailed, shipped, or transported in interstate or foreign
         commerce, or knowingly reproducing any visual depiction of minors engaging in
         sexually explicit conduct for distribution in interstate or foreign commerce by any
         means, including by computer or the mail.

d.       18 U.S.C. § 2252(a)(4)(B) prohibits knowingly possessing, or accessing with
         intent to view, one or more books, magazines, periodicals, films, video tapes, or
         other matter which contain any visual depiction of minors engaging in sexually
         explicit conduct that has been mailed, or has been shipped or transported using
         any means or facility of interstate or foreign commerce or in or affecting interstate
         or foreign commerce, or which was produced using materials which have been
         mailed or so shipped or transported, by any means including by computer.

e.       18 U.S.C. § 2252A(a)(1) prohibits knowingly mailing, transporting, or shipping
         child pornography in interstate or foreign commerce by any means, including by
         computer.

f.       18 U.S.C. § 2252A(a)(2) prohibits knowingly receiving or distributing any child
         pornography that has been mailed or shipped or transported in interstate or foreign
         commerce by any means, including by computer.

g.       18 U.S.C. § 2252A(a)(3)(A) prohibits a person from knowingly reproducing child
         pornography for distribution through the mail or in interstate or foreign commerce
         by any means, including by computer.

h.       18 U.S.C. § 2252A(a)(3)(B) prohibits knowingly advertising, promoting,
         presenting, distributing, or soliciting through the mail, or using any means or
         facility of interstate or foreign commerce, or in or affecting interstate or foreign
         commerce by any means any material in a manner that reflects the belief or is
         intended to cause another to believe that the material is or contains a visual
         depiction of an actual minor engaging in sexually explicit conduct, or an obscene
         visual depiction of a minor engaging in sexually explicit conduct.

      i. 18 U.S.C. § 2425 prohibits using the mail or any facility or means of interstate or
         foreign commerce to knowingly initiate the transmission of the name, address,
         telephone number, social security number, or electronic mail address of another
                                     Page 3 of 15
          Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 5 of 16




              individual, knowing that such other individual has not attained the age of 16
              years, with the intent to entice, encourage, offer, or solicit any person to engage in
              any sexual activity for which any person can be charged with a criminal offense.

                                              DEFINITIONS

6.   The following definitions apply to this Affidavit and Attachment B:

     a.        “Child Pornography” includes any visual depiction of sexually explicit conduct
              where (a) the production of the visual depiction involved the use of a minor
              engaged in sexually explicit conduct; (b) the visual depiction was a digital image,
              computer image, or computer-generated image that is, or is indistinguishable
              from, that of a minor engaged in sexually explicit conduct; or (c) the visual
              depiction has been created, adapted, or modified to appear that an identifiable
              minor is engaged in sexually explicit conduct. See 18 U.S.C. § 2256(8).

     b.       “Minor” means any person under the age of 18 years. See 18 U.S.C. § 2256(1).

     c.       “Sexually explicit conduct” applies to visual depictions that involve the use of a
              minor, see 18 U.S.C. § 2256(8) (A), or that have been created, adapted, or
              modified to appear to depict an identifiable minor, see 18 U.S.C. § 2256(8) (C).
              In those contexts, the term refers to actual or simulated (a) sexual intercourse
              (including genital-genital, oral-genital, or oral-anal), whether between persons of
              the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or
              masochistic abuse; or (e) lascivious exhibition of the genitals or pubic areas of
              any person. See 18 U.S.C. § 2256(2) (A).

     d.       “Visual depictions” include undeveloped film and videotape, and data stored on
              computer disk or by electronic means, which is capable of conversion into a
              visual image. See 18 U.S.C. § 2256(5).

     e.       “Child Erotica” means materials or items that are sexually arousing to persons
              having a sexual interest in minors but that are not necessarily, in and of
              themselves, obscene or that do not necessarily depict minors in sexually explicit
              poses or positions.

     f.       “Computer” refers to “an electronic, magnetic, optical, electrochemical, or other
              high speed data processing device performing logical or storage functions, and
              includes any data storage facility or communications facility directly related to or
              operating in conjunction with such device.” See 18 U.S.C. § 1030(e) (1). This
              includes devices commonly known as laptops, desktops, netbooks, personal
              digital assistants, and smartphones, but is not limited to those devices.

     g.       “Internet Protocol address” or “IP address” refers to a unique number used by a
              computer to access the Internet.




                                           Page 4 of 15
        Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 6 of 16




                           INVESTIGATION/PROBABLE CAUSE

7.    On or about Tuesday, June 23, 2020, Bloomfield Township (Michigan) Police

      Department received a report from K.D. that she had discovered an inappropriate online

      relationship involving her eight (8) year old child, MINOR VICTIM 1. K.D. allowed

      investigators to examine the device used by MINOR VICTIM 1, and allowed

      investigators to interview MINOR VICTIM 1.

8.    The investigation revealed communications between MINOR VICTIM 1 and SUSPECT

      ACCOUNT 1 via a video-sharing platform that allowed users to share and comment on

      each other’s content, and to message privately.

9.    The communications showed SUSPECT ACCOUNT 1 asking MINOR VICTIM 1 to

      perform “dirty dares” (sexual or sexualized acts) in exchange for virtual currency in an

      online video game.

10.   As communications continued, SUSPECT ACCOUNT 1 requested MINOR VICTIM 1

      to begin using another video/image sharing social media platform to continue their

      communications. SUSPECT ACCOUNT 1 identified his username, SUSPECT

      ACCOUNT 2, for the new platform and began messaging MINOR VICTIM 1 on that

      platform. Via SUSPECT ACCOUNT 2, this user requested MINOR VICTIM 1 send

      videos showing MINOR VICTIM 1 engaged in masturbation. These communications

      included directions regarding camera angles, body positioning, and how the minor should

      manipulate the minor’s genitals. These communications also included two voice

      messages 1 from the operator of the SUSPECT ACCOUNTS.



1
 The voice heard in these messages has been identified as CLINTON MCELROY by Ellis
County Sheriff’s Office Detective Bradley Ricke, who has personally interacted with
MCELROY.
                                         Page 5 of 15
        Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 7 of 16




11.   Investigators also found communications between MINOR VICTIM 1 and the operator

      of the SUSPECT ACCOUNTS 1 & 2 in Apple iMessage, a messaging application for

      Apple devices where users can send texts, photos, videos to another iPhone, iPad, iPod

      Touch, or Mac over Wi-Fi or cellular-data networks.

12.   In the iMessage communications, investigators found MINOR VICTIM 1 sent videos of

      herself topless and without underwear to the operator of the SUSPECT ACCOUNTS via

      iMessage.

13.   In the iMessage communications, investigators observed the operator of the SUSPECT

      ACCOUNTS 1 & 2 identified an email address, SUSPECT ACCOUNT 3, as his

      username. That email account was provided through Eagle Broadband (a Vyve

      Broadband company).

14.   Investigators also observed that the operator of the SUSPECT ACCOUNTS sent a gift-

      card code in exchange for the videos, via another messaging platform.

15.   Investigators observed communications beginning roughly May 27, 2020, and continuing

      until the discovery by K.D., on June 23, 2020.

16.   A search warrant was served on the provider for SUSPECT ACCOUNT 3, which

      revealed the email address was assigned to CLINT MCELROY in Ellis, Kansas.

17.   MCELROY is a previously convicted sex offender, having been convicted of Attempted

      Sexual Exploitation of a Child in Ellis County Case 16-CR-481.

18.   A search warrant was served on the provider for SUSPECT ACCOUNT 2, which

      included content of communications and IP logs, among other information. Within the

      message content, investigators observed:




                                         Page 6 of 15
                Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 8 of 16




           a.       SUSPECT ACCOUNT 2 discussing with another user his contact an apparent2
                    prepubescent child, MINOR VICTIM 2, wherein he indicates MINOR VICTIM 2
                    has shown “perfect pussy” and engaged in live-streaming video of sex acts;

           b.       several instances where SUSPECT ACCOUNT 2 sent pictures of MINOR
                    VICTIM 2, in various states of undress , to the user;

           c.       SUSPECT ACCOUNT 2 provided MINOR VICTIM 2’s contact information (for
                    yet another social media messaging platform) to that other user;

           d.       content which showed SUSPECT ACCOUNT 2 gave that other user instructions
                    on how to make contact with children on the video-sharing platform (associated
                    with SUSPECT ACCOUNT 1), noting “there’s been a surge of young pussy on
                    [PLATFORM 3] last couple weeks” and “do google translate. been a surge of lil
                    Russians”.

19.        The IP addresses for SUSPECT ACCOUNT 2 (pertinent to the above communications)

           returned to Eagle Broadband. On September 3, 2020, in response to a subpoena, Eagle

           Broadband identified CLINTON MCELROY in Ellis, KS, as the subscriber for the IP

           addresses at the pertinent times logged in SUSPECT ACCOUNT 2.

20.        Based on the above information, Ellis County Sheriff’s Office Detective Bradley Ricke

           applied for, and obtained, a search warrant for the residence of CLINTON MCELROY.

           To effectuate the safe and non-destructive execution of the warrant, law enforcement

           determined to intercept MCELROY in his driveway as he returned home from work

           (expected to be between 3:30pm and 4:00pm).

21.        On September 17, 2020, as law enforcement staged near MCELROY’s residence, Det.

           Ricke surveilled MCELROY, and observed him speaking on a cellular telephone while

           driving. Rather than proceed to his residence, MCELROY continued south on

           Washington Street (passing the turn-off towards his residence). Det. Ricke initiated a


2
  Law enforcement has not yet confirmed the age or identity of this individual, but the content of communications
indicate MCELROY believed this individual to be a minor female, and included MCELROY sending pictures of this
individual to another user (and those pictures depicted a prepubescent child).
3
    Affiant does not name the accounts or platforms herein, as the identification of such may alert other offenders.

                                                      Page 7 of 15
        Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 9 of 16




      traffic stop, made contact with MCELROY, and advised MCELROY that he had a search

      warrant for MCELROY’s residence. Det. Ricke asked MCELROY if he had any

      electronics within his vehicle, to which MCELROY told Det. Ricke his phone was on the

      passenger seat. Det. Ricke secured MCELROY’s phone (an Apple iPhone) from the

      passenger seat. Det. Ricke recognized the phone as an iPhone (a device associated with

      the iMessaging platform referenced above).

22.   As Det. Ricke raised the phone to eye level, the screen lit up. Det. Ricke observed active

      messaging or chat (within one of the social media messaging platforms referenced in

      SUSPECT ACCOUNT 3) with what appeared to be a female.

23.   Det. Ricke verified with MCELROY the Apple iPhone located on the passenger seat was

      his, which MCELROY confirmed. When asked if it was passcode protected, MCELROY

      answered “yes”. When asked for the passcode, MCELROY stated he would like to

      consult with an attorney before answering.

24.   Having observed the iPhone was in an active chat, Det. Ricke believed the phone had not

      auto-locked. Det. Ricke raised the phone again, which illuminated the display and

      showed it was still unlocked. To preserve the availability of volatile digital evidence, Det.

      Ricke selected the phone’s “Settings” icon, “Display & Brightness” tab, and set the

      phone’s auto-lock feature to “Never” which would disallow the security code from

      locking the phone (making retrieval of digital information difficult or impossible). Det.

      Ricke then secured the phone in his patrol vehicle and plugged it into a charging cable.

25.   MCELROY was placed under arrest and placed in the back of an Ellis Police Department

      patrol vehicle. Before being removed from the traffic stop scene, MCELROY gave

      permission for law enforcement to relocate his pickup to his residence.



                                          Page 8 of 15
       Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 10 of 16




26.   MCELROY’s Apple iPhone 8 Plus was transported to the Ellis County Law Enforcement

      Center, were it remains secured (in a Faraday bag) and powered.

27.   On September 30, 2020, Det. Ricke contacted the US Attorney’s Office to request

      assistance, and was referred to the FBI. On October 1, 2020, Affiant was assigned to

      assist.

                 CHARACTERISTICS OF CHILD PORNOGRAPHERS

28.   From my training and experience, and in conversation with experienced investigators, I

      have learned the following regarding child pornography offenders:

          a. The majority of individuals who collect child pornography are persons who have
             a sexual attraction to children. They receive sexual gratification and satisfaction
             from sexual fantasies fueled by depictions of children that are sexual in nature. In
             this investigation, MCELROY has a history associated with child exploitation.
             Additionally, his communications indicate he receives sexual gratification from it,
             and that his interest is persistent.

          b. The majority of individuals who collect child pornography collect sexually
             explicit materials, which may consist of photographs, magazines, motion pictures,
             video tapes, books, slides, computer graphics or digital or other images for their
             own sexual gratification. The majority of these individuals also collect child
             erotica, which may consist of images or text that do not rise to the level of child
             pornography but which nonetheless fuel their deviant sexual fantasies involving
             children. In this investigation, MCELROY’s communications include discussion
             of live-streaming sexual exploitation of minors, as well as child erotica, which is
             shared with at least one other offender.

          c. The majority of individuals who collect child pornography often seek out like-
             minded individuals, either in person or on the Internet, to share information and
             trade depictions of child pornography and child erotica as a means of gaining
             status, trust, acceptance and support. This contact also helps these individuals to
             rationalize and validate their deviant sexual interest and associated behavior. The
             different Internet-based mediums used by such individuals to communicate with
             each other include, but are not limited to, P2P, e-mail, e-mail groups, bulletin
             boards, IRC, newsgroups, instant messaging, and other similar vehicles.
             Frequently, multiple mediums will be used. In this investigation, MCELROY is
             known to have used multiple mediums, including email, instant messaging, and
             social networking as part of his child exploitation activities.

          d. The majority of individuals who collect child pornography maintain books,
             magazines, newspapers and other writings, in hard copy or digital medium, on the

                                         Page 9 of 15
       Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 11 of 16




              subject of sexual activities with children as a way of understanding their own
              feelings toward children, justifying those feelings and finding comfort for their
              illicit behavior and desires. Such individuals rarely destroy these materials
              because of the psychological support they provide. In this investigation,
              MCELROY has demonstrated his desire to maintain access with children and the
              child pornography he uses/induces/persuades them to produce..

           e. The majority of individuals who collect child pornography often collect, read,
              copy or maintain names, addresses (including e-mail addresses), phone numbers,
              or lists of persons who have advertised or otherwise made known in publications
              and on the Internet that they have similar sexual interests. These contacts are
              maintained as a means of personal referral, exchange or commercial profit. These
              names may be maintained in the original medium from which they were derived,
              in telephone books or notebooks, on computer storage devices, or merely on
              scraps of paper. In this investigation, MCELROY has maintained contacts across
              different internet-communication mediums.

29.   Affiant asserts that, because of these characteristics, which MCELROY manifests, the

      device(s) in his possession is likely to contain evidence of his persistent interest in child

      exploitation and child pornography, as well as evidence of contacts with other like-

      minded offenders.


                ELECTRONIC STORAGE AND FORENSIC ANALYSIS

30.   Based on my knowledge, training, and experience, I know that electronic devices can

      store information for long periods of time. This information can sometimes be recovered

      with forensics tools.

31.   There is probable cause to believe that things that were once stored on the devices, may

      still be stored there, for at least the following reasons:

      a.      Based on my knowledge, training, and experience, I know that cellphones are
              essentially mini-computers. Like computers, files or remnants of such files can be
              recovered months or even years after they have been downloaded onto a storage
              medium, deleted, or viewed via the Internet. Electronic files downloaded to a
              storage medium can be stored for years at little or no cost. Even when files have
              been deleted, they can be recovered months or years later using forensic tools.
              This is so because when a person “deletes” a file on a computer, the data
              contained in the file does not actually disappear; rather, that data remains on the
              storage medium until it is overwritten by new data.

                                           Page 10 of 15
       Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 12 of 16




      b.     Therefore, deleted files, or remnants of deleted files, may reside in free space or
             slack space—that is, in space on the storage medium that is not currently being
             used by an active file—for long periods of time before they are overwritten.

32.   Forensic evidence.     As further described in Attachment B, this application seeks

      permission to locate not only electronically stored information that might serve as direct

      evidence of the crimes described on the warrant, but also forensic evidence that

      establishes how the devices were used, the purpose of their use, who used them, and

      when. There is probable cause to believe that forensic electronic evidence might be on

      the devices because:

      a.     Data on the storage medium can provide evidence of a file that was once on the
             storage medium but has since been deleted or edited, or of a deleted portion of a
             file (such as a paragraph that has been deleted from a word processing file).

      b.     Forensic evidence on a device can also indicate who has used or controlled the
             device. This “user attribution” evidence is analogous to the search for “indicia of
             occupancy” while executing a search warrant at a residence.

      c.     A person with appropriate familiarity with how an electronic device works may,
             after examining this forensic evidence in its proper context, be able to draw
             conclusions about how electronic devices were used, the purpose of their use, who
             used them, and when.

      d.     The process of identifying the exact electronically stored information on a storage
             medium that are necessary to draw an accurate conclusion is a dynamic process.
             Electronic evidence is not always data that can be merely reviewed by a review
             team and passed along to investigators. Whether data stored on a computer is
             evidence may depend on other information stored on the computer and the
             application of knowledge about how a computer behaves. Therefore, contextual
             information necessary to understand other evidence also falls within the scope of
             the warrant.

      e.     Further, in finding evidence of how a device was used, the purpose of its use, who
             used it, and when, sometimes it is necessary to establish that a particular thing is
             not present on a storage medium.

33.   Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

      warrant I am applying for would permit the examination of the device(s) consistent with

      the warrant. The examination may require authorities to employ techniques, including

                                        Page 11 of 15
       Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 13 of 16




      but not limited to computer-assisted scans of the entire medium, that might expose many

      parts of the device to human inspection in order to determine whether it is evidence

      described by the warrant.

34.   Additionally, because it is unclear which forensic tool or process may work on a given

      device, examination of the device may require subsequent transfer to another district or

      state for offsite forensic examination (such as at the Heart of America Regional

      Computer Forensics Laboratory in Kansas City, Missouri, or at laboratory facilities in

      Quantico, VA).

35.   Manner of execution. Because this warrant seeks only permission to examine a device

      already in law enforcement’s possession, the execution of this warrant does not involve

      the physical intrusion onto a premise. Consequently, I submit there is reasonable cause

      for the Court to authorize execution of the warrant at any time in the day or night.

                                       CONCLUSION

36.   Based on the foregoing facts, there is probable cause to believe CLINTON MCELROY

      has operated the various SUSPECT ACCOUNTS discussed above for the purpose of

      using, inducing, persuading, enticing a minor to engage in sexually explicit conduct for

      the purpose of producing a visual depiction (video or live-streaming) of that conduct.

      Additionally, there is probable cause to believe the mobile device in MCELROY’s

      possession has been used to access and operate the accounts discussed herein. Based on

      these facts, I submit the Apple iPhone 8 Plus found in MCELROY’s possession will

      likely contain evidence of his, and others, child pornography and child exploitation

      activities.




                                         Page 12 of 15
Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 14 of 16




                                              5th
        Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 15 of 16




                                         ATTACHMENT A

The item to be searched is as follows:

APPLE iPHONE 8 PLUS, SEIZED FROM CLINTON McELROY ON SEPTEMBER 17, 2020.

The aforementioned device is currently in the possession of the Ellis County Sheriff’s Office,
located at the Ellis County Law Enforcement Center, 105 West 12th Street, Hays, Kansas. This
warrant authorizes the forensic examination of the devices for the purpose of identifying the
electronically stored information described in Attachment B.




                                           Page 14 of 15
     Case 6:20-mj-06125-GEB Document 1 Filed 10/05/20 Page 16 of 16




                                  ATTACHMENT B

                             Particular Things to be seized

1. Evidence relating to the production, distribution, receipt, possession or access of child
   sexual exploitation matter, including child pornography, child erotica, messaging about
   child pornography or child sexual exploitation, and browser history related to child
   pornography or child sexual exploitation.

2. Any and all visual depictions of minors, and any information that may identify those
   minors.

3. Evidence showing who used, owned, or controlled the device at the time the things
   described in this warrant were created, edited, or deleted, such as logs, registry entries,
   connection logs, configuration files, saved usernames and passwords, documents,
   browsing history, user profiles, email, contacts, “chat,” instant messaging logs, social
   media profiles, photographs, and correspondence.

4. Evidence of software that would allow others to control the device, such as viruses,
   Trojan horses, and other forms of malicious software, as well as evidence of the presence
   or absence of security software designed to detect malicious software or evidence of the
   lack of such malicious software.

5. Evidence indicating how and when the device was accessed or used to determine the
   chronological context of devices access, use, and events relating to the crime(s) under
   investigation and to the user.

6. Evidence indicating the device user’s knowledge and/or intent as it relates to the crime(s)
   under investigation, and use of the applications or platforms discussed in the probable
   cause affidavit which are known to law enforcement.

7. Passwords and encryption keys that may be necessary to access the device or its storage.

8. Records of or information about the device’s Internet activity, including browser history
   and cookies, “bookmarked” or “favorite” web pages, search terms that the user entered
   into any Internet search engine, and records of user-typed web addresses, which may
   relate to the identified crimes.

9. Contextual information necessary to understand the evidence described in this
   attachment.




                                      Page 15 of 15
